Thuey, J.,
delivered the opinion of the court.
We find no error of law in this record, and as there is sufficient testimony, if believed by the jury, to sustain the verdict, we will not disturb their finding upon a question of fact alone.
The testimony of Gex was admissible under well-understood rules of evidence. There was no proof that the statements made by the defendants as related by the witnesses were in any manner influenced by the advice of the officer, or induced by threat, hope of leniency, or any promised escape from prosecution. The circuit judge displayed every consideration for the rights of the appellants in correctly refusing to admit the testimony of the officer as to their statements before the committing magistrate, but by no stretch of the rule can the conversation detailed by Gex, and as to which he' is corroborated by Ballen-tine, be condemned. Assuredly it will not be contended that the conversation which was begun by the inquiry of Gex, 'but which was thereafter continued by and between the two accused alone, was not absolutely free and voluntary. In the course of the altercation subsequently arising, and which was unquestionably competent and admissible, not only were the admissions made to Gex reiterated, but in the attempt of each to exculpate himself and incriminate the other, all the details of the occurrence were disclosed and discussed. And this circumstantial narration of events coincided in certain striking particulars with the prosecutrix’s own version of the affair as related on the trial. We are not unmindful of the force of the argument, stressed with signal power, eloquence, and ability by counsel for appellants, that the charge in the instant case is one easy to false-*791lj make, jet difficult to defend or disprove, and that for this reason the evidence supporting such conviction should he •weighed with the utmost exactness, and the story of the prose-cutrix subjected to careful scrutiny. Neither are we oblivious of the many inducements which might tempt an adulteress, upon detection in the act, to distort a mutual agreement into a brutal outrage — an assignation into an assault. But, while remembering these things, we cannot be forgetful that under our law the juries, and not the judges, are the triers of fact, and, in the absence of error of law prejudicial to a fair trial of parties accused, we will in no case usurp the function of the jury, unless it plainly appear there has been a palpable miscarriage of justice. In view of the nutny corroborative circumstances sustaining the story of the prosecutrix and strengthening the theory of the state, we are constrained to uphold the verdict.

Affirmed.